Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 6, 2019

                                    No. 04-18-00310-CR

                                   Shaun Ruiz PUENTE,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 14-01-0040-CRA
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
       The State’s brief was originally due to be filed on March 11, 2019. On February 28,
2019, the State filed a motion requesting an additional sixty (60) days to file the brief. The
motion is GRANTED. Further requests for extension of time will be disfavored. The State’s
brief must be filed by May 10, 2019.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court